Citation Nr: 1008233	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  08-03 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for a neck condition.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1954 to 
October 1957.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of a June 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a statement received on September 11, 2009, the Veteran 
requested to reschedule his hearing before the Board at the 
RO scheduled for September 17, 2009, due to illness which 
prevented him from traveling.  He requested that he be 
rescheduled for another hearing before the Board.  On 
September 16, 2009, the Veteran's motion to reschedule his 
hearing was granted as he had demonstrated good cause in 
accordance with the provisions of 38 C.F.R. § 20.704(d).

The Veteran was scheduled for another hearing before the 
Board at the New York RO on November 30, 2009.  The Veteran 
failed to report for the hearing.  However, in a statement 
dated November 24, 2009, but apparently received after the 
November 30, 2009 hearing date, his representative indicated 
that the Veteran had informed him that, due to a family 
medical emergency that required him to be away from the New 
York area for several weeks, he would not be able to attend 
the scheduled hearing.  The Veteran's representative again 
requested that the Veteran be rescheduled for another hearing 
before the Board.  Subsequently received correspondence from 
the Veteran's representative, dated December 3, 2009 
requested that the Veteran's November 30, 2009 hearing be 
postponed due to a family medical emergency.

After discussing the Veteran's request with the Veteran's Law 
Judge scheduled to hold the November 2009 hearing, the Board 
finds that the Veteran has demonstrated good cause in 
accordance with the provisions of 38 C.F.R. § 20.704(d) and 
his motion to reschedule his hearing is granted.  The Board 
notes that this is the second time the Veteran's hearing has 
been rescheduled, and he should make every effort to attend 
his hearing.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
Board hearing at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


